 

Exhibit (10)(g)(1)



 
ALLTEL CORPORATION
 
PERFORMANCE INCENTIVE COMPENSATION PLAN
 
(As Amended and Restated as of November 16, 2007)
 


--------------------------------------------------------------------------------





I. PURPOSE
 
The purpose of the Alltel Corporation Performance Incentive Compensation Plan,
as amended and restated effective as of November 16, 2007 (the “Plan”), is to
advance the interests of Alltel Corporation (the “Company”) by strengthening,
through the payment of incentive awards, the linkage between executives of the
Company and stockholders of the Company, the decision-making focus of executives
of the Company upon improving stockholder wealth, and the ability of the Company
to attract and retain those key employees upon whose judgment, initiative, and
efforts the successful growth and profitability of the Company depends.
 
II. DEFINITIONS
 
a. “Award” shall mean a cash award granted under the Plan to a Participant by
the Committee pursuant to such terms, conditions, restrictions and/or
limitations, if any, as the Committee may establish.
 
b. “Beneficiary” shall mean the beneficiary or beneficiaries designated in
accordance with Section XII to receive any amount payable under the Plan after
the death of a Participant.
 
c. “Board” shall mean the Board of Directors of the Company.
 
d. “CEO” shall mean the Chief Executive Officer of the Company.
 
e. “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
f. “Committee” shall mean the Board or any committee designated by the Board (or
subcommittee thereof).
 
g. “Company” shall mean Alltel Corporation, a Delaware corporation, its
successors and survivors resulting from any merger or acquisition of Alltel
Corporation with or by any other corporation or other entity or enterprise.
 
h. “Disability” shall mean incapacity resulting in the Participants being unable
to engage in gainful employment at his usual occupation by reason of any
medically demonstrable physical or mental condition, excluding, however,
incapacity contracted, suffered or incurred while the Participant was engaged
in, or which resulted from having engaged in, a felonious enterprise; incapacity
resulting from or consisting of chronic alcoholism or addiction to drugs or
abuse; and incapacity resulting from an intentionally self-inflicted injury or
illness.
 
i. “Effective Date” shall mean January 1, 2008.
 
j. “Eligible Employee” shall mean any officer or key management employee of the
Company or a Subsidiary who is a regular full-time employee of the Company or a
Subsidiary.  A director of the Company or a Subsidiary is not an Eligible
Employee unless he is also a regular full-time salaried employee of the Company
or a Subsidiary.  A “full-time” employee means any
 
 

--------------------------------------------------------------------------------


employee who is customarily employed more than 20 hours per week and at least
six months per year.
 
k. “Participant” shall mean any Eligible Employee who is approved by the
Committee for participation in the Plan for the Plan Year with respect to which
an Award may be made and which has not been paid, forfeited or otherwise
terminated or satisfied under the Plan.
 
l. “Payout Formula” shall mean the formula established by the Committee for
determining Awards for a Plan Year based on the level of achievement of the
Performance Objectives for the Plan Year.
 
m. “Performance Objectives” means the measurable performance objective or
objectives established pursuant to the Plan for Participants.  Performance
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or of the
Subsidiary, division, department, region or function within the Company or
Subsidiary in which the Participant is employed.  The Performance Objectives may
be made relative to the performance of other corporations.  Performance
Objectives may be stated as a combination of factors.
 
n. “Plan” shall mean the Alltel Corporation Performance Incentive Compensation
Plan, as set forth in this instrument, as amended from time to time.
 
o. “Plan Year” shall mean the Company’s fiscal year for tax and financial
reporting purposes, or such other period as determined by the Committee in its
discretion, to be used to measure actual performance against Performance
Objectives and to determine the amount of Awards for Participants.
 
p. “Retirement” shall mean the Participant’s termination of employment with the
Company and/or all Subsidiaries for any reason other than death after either:
(i) attaining age fifty-five and completing twenty (20) or more “Vesting Years
of Service”; (ii) attaining age sixty (60) and completing fifteen (15) or more
“Vesting Years of Service”; or (iii) satisfying the conditions specified for
eligibility for “retirement” under a written employment contract between the
Participant and the Company and/or a Subsidiary.  For purposes of the
immediately preceding sentence, “Vesting Years of Service” shall have the
meaning given it under the terms of the Alltel Corporation Pension Plan (as
Amended and Restated Effective January 1, 1989), as in effect on January 1,
2008.
 
q. “Subsidiary” shall mean a corporation of which fifty percent (50%) or more of
the issued and outstanding voting stock is owned (directly or indirectly) by the
Company.
 
III. ADMINISTRATION
 
a. Administration of the Plan shall be by the Committee, which shall, in
applying and interpreting the provisions of the Plan, have full power and
authority to construe, interpret and carry out the provisions of the Plan.  All
decisions, interpretations and actions of the Committee under the Plan shall be
at the Committee’s sole and absolute discretion and shall be final, conclusive
and binding upon all parties.  The generality of the provisions of the
immediately preceding sentence shall not be deemed to be limited by any
reference to the
 
2

--------------------------------------------------------------------------------


Committee’s discretion in any other provision of the Plan.  The Committee may
delegate to the CEO or other officers, subject to such terms as the Committee
shall determine, authority to perform certain functions, including
administrative functions, except that the Committee shall retain exclusive
authority to determine matters relating to Awards to the CEO and other
individuals who are Covered Employees.  In the event of such delegation, all
references to the Committee in this Plan shall be deemed references to such
officers as it relates to those aspects of the Plan that have been delegated.
 
b. No member of the Committee shall be jointly or severally liable by reason of
any contract or other instrument executed by him or on his behalf in his
capacity as a member of the Committee, nor for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless each member of the
Committee and each other officer, employee and director of the Company to whom
any duty or act relating to the administration of the Plan may be allocated or
delegated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of the claim with the approval of the
Board) arising out of any act or omission to act in connection with the Plan,
unless arising out of such person’s or persons’ own fraud or bad faith.
 
c. The existence of this Plan or any Award or other right granted hereunder will
not affect the authority of the Company or the Committee to take any other
action, including in respect of the grant or award of any annual or long-term
bonus or other right or benefit, whether or not authorized by this Plan, subject
only to limitations imposed by applicable law.
 
IV. ELIGIBILITY FOR PARTICIPATION
 
a. From time to time, the Committee shall designate those Eligible Employees who
shall participate in the Plan for each Plan Year under consideration.  In
determining which Eligible Employees shall participate for any given Plan Year,
the Committee shall consider the recommendations of the CEO.  Each Eligible
Employee shall be notified of his participation in the Plan as soon as
practicable after approval of his participation for any Plan Year (or portion
thereof) for which his participation has been approved.  An Eligible Employee
who is a Participant for a given Plan Year is neither guaranteed nor assured of
being selected for participation in any subsequent Plan Year.
 
V. DETERMINATION OF AWARDS
 
a. The Committee shall establish the Performance Objectives and Payout Formulas
for each Participant during the first quarter of each Plan Year or earlier, at
the Board’s discretion, and notify each Participant in writing of his or her
Payout Formulas and Performance Objectives.  In determining the applicable
Payout Formulas or Performance Objectives other than for the CEO, the Committee
shall consider the recommendations of the CEO.  The Performance Objectives and
Payout Formulas established by the Committee need not be uniform with respect to
any or all Participants.  The Committee may also make Awards to newly hired or
newly promoted executives without compliance with such timing and other
limitations as provided herein, which Awards may be based on performance during
less than the full Plan Year and may be pro rated in the discretion of the
Committee.
 
3

--------------------------------------------------------------------------------


b. Participants must achieve the Performance Objectives established by the
Committee in order to receive an Award under the Plan.  However, the Committee
may determine that only the threshold level relating to a Performance Objective
must be achieved for Awards to be paid under the Plan.  Similarly, the Committee
may establish a minimum threshold performance level, a maximum performance
level, and one or more intermediate performance levels or ranges, with target
award levels or ranges that will correspond to the respective performance levels
or ranges included in the Payout Formula.
 
c. The Committee may establish multiple Performance Objectives with respect to a
single Participant.  If more than one Performance Objective is selected by the
Committee for a Plan Year, the Performance Objectives will be weighted by the
Committee to reflect their relative importance to the Company in the applicable
Plan Year.  If the Committee establishes a threshold level of achievement with
respect to multiple Performance Objectives, Awards will be paid under the Plan
upon achievement of threshold levels of one or more of the specified Performance
Objectives.
 
d. The Committee may in its sole discretion modify such Payout Formulas,
Performance Objectives or the related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable (i) to
reflect a change in the business (including without limitation as a result of
one or more acquisitions or divestitures), operations, corporate structure or
capital structure of the Company or its Subsidiaries, the manner in which it
conducts its business, or other events or circumstances or (ii) in the event
that a Participant’s responsibilities materially change during a Plan Year or
the Participant is transferred to a position that is not designated or eligible
to participate in the Plan.
 
VI. CERTIFICATION OF ACHIEVEMENT
 
a. Promptly following the end of each Plan Year, the Committee shall meet to
certify achievement of the Performance Objectives for the applicable Plan Year
and, if such Performance Objectives have been achieved, to review management
recommendations and approve actual Awards under the Plan pursuant to the
applicable Payout Formulas.
 
b. If a Participant’s employment with the Company and its Subsidiaries is
terminated before the last day of a Plan Year due to Disability, death, or
Retirement, the Participant’s Award shall be pro rated on the basis of the ratio
of the number of days of participation during the Plan Year to which the Award
relates to the aggregate number of days in such Plan Year.  If a Participant’s
employment with the Company and its Subsidiaries is terminated before the last
day of a Plan Year for any other reason, then, unless otherwise determined by
the Committee, such Participant shall become ineligible to participate in the
Plan and shall not receive payment of any Award for any Plan Year that has not
ended prior to the Participant’s termination of employment.
 
c. Notwithstanding any contrary provision of this Plan, the Committee in its
sole discretion may (i) eliminate or reduce the amount of any Award payable to
any Participant below that which otherwise would be payable under the Payout
Formula, and (ii) increase the amount of any Award payable to any Participant
above that which otherwise would be payable under the
 
4

--------------------------------------------------------------------------------


Payout Formula to recognize a Participant’s individual performance or in other
circumstances deemed appropriate by the Committee.
 
VII. PAYMENT OF AWARDS
 
Subject to Section VI hereof, Awards shall be paid as soon as practicable after
the close of the Plan Year, but in no event later than 75 days after the end of
the Plan Year to which the Awards relate.  Notwithstanding the foregoing, the
Committee may, in its sole discretion and upon such terms and conditions as it
may establish, direct that payments to the Participants (other than Covered
Employees) be made during December of the Plan Year in the amount of all or any
portion specified by the Committee of the estimated Award for that Plan Year,
subject to adjustment as soon as practicable after the end of the Plan Year and
the determination of the exact amount of the Award therefore.
 
VIII. AMENDMENT AND TERMINATION OF PLAN
 
a. The Board reserves the right, at any time, to amend, suspend or terminate the
Plan, in whole or in part, in any manner, and for any reason, and without the
consent of any Participant, Eligible Employee or Beneficiary or other person;
provided, that no such amendment, suspension or termination shall adversely
affect the payment of any amount for a Plan Year ending prior to the action of
the Board amending, suspending or terminating the Plan.
 
b. It is the intention of the Company that the Plan qualify for the the
short-term deferral exception of Section 409A of the Code.  The Plan and any
Awards hereunder shall be administrated in a manner consistent with this intent,
and any provision that would cause the Plan or any Awards hereunder to fail to
satisfy either such exception shall have no force and effect until amended to so
comply (which amendment may be retroactive and may be made by the Company
without the consent of any Participant, Eligible Employee or Beneficiary or
other person).
 
IX. GOVERNING LAW
 
The provisions of the Plan shall be governed and construed in accordance with
the laws of the State of Delaware.
 
X. MISCELLANEOUS PROVISIONS
 
Nothing contained in the Plan shall give any employee the right to be retained
in the employment of the Company or a Subsidiary or affect the right of the
Company or a Subsidiary to dismiss any employee.  The Plan shall not constitute
a contract between the Company or a Subsidiary and any employee.  No Participant
shall receive any right to be granted an Award hereunder.  No Award shall be
considered as compensation under any employee benefit plan of the Company or a
Subsidiary, except as may be otherwise provided in such employee benefit
plan.  No reference in the Plan to any other plan or program maintained by the
Company shall be deemed to give any Participant or other person a right to
benefits under such other plan or program.  The Company and its Subsidiaries
shall have the right to deduct from all payments made to any person under the
Plan any federal, state, local, foreign or other taxes which, in the
 
5

--------------------------------------------------------------------------------


opinion of the Company and its Subsidiaries are required to be withheld with
respect to such payments.
 
XI. NO ALIENATION OF BENEFITS
 
Except insofar as may otherwise be required by law, no amount payable at any
time under the Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment, charge
or encumbrance of any kind, nor in any manner be subject to the debts or
liabilities of a Participant or Beneficiary, and any attempt to so alienate or
subject any such amount, whether presently or thereafter payable, shall be void.
 
XII. DESIGNATION OF BENEFICIARIES
 
a. Each Participant shall file with the Company a written designation of one or
more persons as the Beneficiary who shall be entitled to receive any Award
payable under the Plan after his death.  A Participant may from time to time,
revoke or change his Beneficiary designation without the consent of any prior
Beneficiary by filing a new designation with the Company.
 
b. The last such designation received by the Company shall be controlling;
except that no designation, or change or revocation thereof, shall be effective
unless received by the Company prior to the Participant’s death, and in no event
shall it be effective as of the date prior to such receipt.
 
c. If no designation is in effect at the time of a Participant’s death, or if no
designated Beneficiary survives the Participant, or if such designation, in the
Company’s discretion, conflicts with applicable law, the Participant’s estate
shall be deemed to have been designated his Beneficiary and shall receive any
Award payable under the Plan after his death.
 
XIII. PAYMENTS TO PERSON OTHER THAN PARTICIPANT
 
If the Committee shall find that a Participant or his Beneficiary to whom an
Award is payable under the Plan is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then any payment due him or his
estate (unless a prior claim therefore has been made by a duly appointed
representative) may, if the Committee so directs, be paid to his spouse, child,
a relative, an institution maintaining custody of such person or any other
person deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment.  Any such payment shall be a complete discharge
of the liability of the Plan, the Company and the Committee therefore.
 
XIV. NO RIGHT, TITLE OR INTEREST IN COMPANY’S ASSETS
 
No Participant or Beneficiary shall have any right, title or interest whatsoever
in or to any investments which the Company or a Subsidiary may make to aid it in
meeting its obligations under the Plan.  Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create, or be construed to
create, a trust of any kind, or fiduciary relationship between the Company or a
Subsidiary and any Participant or Beneficiary or any other person.  To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such
 
6

--------------------------------------------------------------------------------


rights shall be no greater than the right of an unsecured general creditor of
the Company.  All payments to be made hereunder shall be paid from the general
funds of the Company, and no special or separate funds shall be established, and
no segregation of assets shall be made, to assure payment thereof.
 
XV. EFFECT OF AMENDMENT AND RESTATEMENT
 
All matters regarding the Alltel Corporation Performance Incentive Compensation
Plan with respect to periods prior to the Effective Date shall be determined
under the provisions of the Alltel Corporation Performance Incentive
Compensation Plan as it existed prior to the adoption of this amended and
restated version of the Plan (the “Prior Plan”), as the Prior Plan was in effect
from time to time with respect to relevant periods prior to the Effective Date
and as the Prior Plan provisions may be amended from time to time.  In no event
shall any person acquire any rights to receive any payment pursuant to the
provisions of the Prior Plan with respect to any period beginning after December
31, 2007.
 

7